UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-18F-1 Notification of Election Pursuant to Rule 18f-1 Under the Investment Company Act of 1940 Curian Series Trust Exact Name of Registrant NOTIFICATION OF ELECTION Curian Series Trust (the “Trust”), an open-end investment company registered with the Securities and Exchange Commission (the “Commission”) under the Investment Company Act of 1940, as amended (the “1940 Act”), hereby notifies the Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the 1940 Act.The Trust understands that this election is irrevocable while the Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the 1940 Act, the Trust has caused this Notification of Election to be duly executed on its behalf in the City of Denver, in the State of Colorado on the 15th day of November, 2010. Curian Series Trust By: /s/ Michael Bell Michael Bell President and Chief Executive Officer Attest: /s/ Susan S. Rhee Susan S. Rhee Vice President, Chief Legal Counsel & Secretary
